Title: To Alexander Hamilton from William Hill, 10 December 1799
From: Hill, William
To: Hamilton, Alexander


          
            Sir,
            New york 10th. December 1799
          
          The bearer Mr. Cowan has a very great desire to enter into the Service, which has induc’d me to take the liberty of informing you that he has been recommended to me in such a manner by Friends in whom I can with confidence confide, that I have no doubt but he will fill any Situation he may be thought capable of with Honor—
          I have the Honor to be with much respect Sir, Your very hme Servt.
          
            William Hill
          
          General Hamilton &c. &c.
        